DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because claim 5 and 6 are identical. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pegg (US 2020/0029171).
Regarding claim 1, Pegg discloses a computerized system for a dynamic portable virtual boundary (paragraph 52) comprising: 

	a display 406, 500, included in the controller;
	a set of controller computer readable instructions (figures 5, 9, 11) included in the controller computer readable medium configured for receiving a physical area image (figure 5) representing a physical area (figure 5) where a tracked object 204 is disposed, displaying the physical area image on the display (figure 5), and receiving a boundary information representing a physical boundary 510 relative to the physical area for defining at least one of an enclosure area or a protected area (figures 5-7), transmitting the boundary information to the tracking assembly 202; and,
	a set of tracking assembly computer readable instructions included in the tracking assembly 202 configured for receiving the boundary information from the controller, determining a physical location of the tracking assembly relative to the boundary information  (p. 36) and actuating a behavior action when the physical location of the tracking assembly crosses a boundary included in the boundary information (p. 34).
Regarding claim 2, Pegg discloses wherein the behavior action is taken from the group consisting of emitting an audio signal, administering an electric shock, vibrating, or any combination (p. 66).
Regarding claim 3, Pegg discloses wherein the behavior action is a first behavior action and the set of tracking assembly computer readable instructions for actuating a second behavior action 812-1 when a location of the tracking assembly is within a predetermined distance of the boundary 510 included in the boundary information (figure 8, p. 66-67).
Regarding claim 4, Pegg discloses wherein the set of tracking assembly computer readable instructions include instructions for determining a trajectory of the tracking assembly 202 and ceasing the behavior action when the trajectory of the tracking assembly is away from the boundary included in the boundary information (p. 66-68).
Regarding claims 5 and 6, Pegg discloses wherein the set of tracking assembly computer readable instructions include instructions for ceasing the behavior action after a predetermined period of time (p. 68).
Regarding claim 12, Pegg discloses a computerized system for a dynamic portable virtual boundary (p. 52) comprising: 
a controller 406 having a controller computer readable medium and in communication with a tracking assembly 202 (figure 1);
	a display406, 500, included in the controller;
	a set of controller computer readable instructions (figures 5, 9, 11) included in the controller computer readable medium configured for receiving a physical area 
	a set of tracking assembly computer readable instructions included in the tracking assembly 202 configured for determining the physical location of the tracking assembly relative to the boundary information (p. 36), transmitting the physical location to the controller, receiving the action request from the controller and actuating a behavior action according to the action request (p. 46-48).
Regarding claim 13, Pegg discloses wherein the action request is created according to a trajectory received from the tracking assembly (p. 46-48, 66-68).
Regarding claim 14, Pegg discloses wherein the controller is the combination of a portable computer device 406 in communication with a server 402, 404, and the server in communication with the tracking assembly 202 (figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegg in view of Rich (US 2014/0261235).
Regarding claim 7, Pegg discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses the set of tracking assembly computer readable instructions including instructions for entering tracking mode 906, but does not disclose instructions for transmitting the physical location of the tracking assembly to the controller at a predetermined rate. Rich teaches the use of instructions for transmitting physical location of a tracking assembly to a controller at a predetermined rate (p. 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate instructions for transmitting the physical location of the tracking assembly to the controller at a predetermined rate to the system of Pegg as taught by Rich for the purpose of effectively tracking the location of the assembly. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegg in view of Kelly (US 2015/0373951).
Regarding claim 8, Pegg discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose instructions for actuating the behavior action if the first tracking assembly is determined to be within a predetermined distance of a second tracking assembly. Kelly teaches the use of instructions for actuating a behavior action if a first tracking assembly is determined to be within a predetermined distance of a second tracking assembly (figure 2c, p. 45-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate instructions for actuating the behavior action if the first tracking assembly is determined to be within a predetermined distance of a second tracking assembly to the system of Pegg as taught by Kelly for the purpose of effectively monitoring a plurality of tracked objects. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegg in view of Weast (US 2014/0180453).
Regarding claim 9, Pegg discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose instructions for actuating a recall command if a power source included in the tracking assembly is reaches a predetermined power level. Weast teaches the use of instructions for actuating a recall . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegg in view of Kim (US 2010/0139576).
Regarding claim 11, Pegg discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose a camera included in the controller configured to receive the physical area image. Kim teaches the use of a camera 206 included in a controller configured to receive a physical area image (p. 180). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a camera included in the controller to the system of Pegg as taught by Kim for the purpose of effectively receiving the physical area image. 

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderton (US 2017/0265432) in view of Pegg.
Regarding claim 18, Anderton discloses a computerized system for a dynamic portable virtual boundary (p. 31, 55) comprising:
	a server 300 in communication with a tracking assembly  100 having a server computer readable medium (p. 54);
	a portable computer device 200 in communication with the server and having a display 210 (p. 31);
	a set of server computer readable instructions included in the server computer readable medium configured for receiving a boundary information from the portable computer device representing a physical boundary relative to a physical area, receiving a physical location from the tracking assembly (p. 31, 55), creating an action request according to the physical location and the boundary information, and transmitting the action request to the tracking assembly (p. 54, 58), and,
	a set of tracking assembly computer readable instructions included in the tracking assembly configured for determining the physical location of the tracking assembly (p. 56), transmitting the physical location to the server, receiving the action request from the server and actuating a behavior action according to the action request (p. 55, 58).
	Anderton does not disclose the set of tracking assembly computer readable instructions included in the tracking assembly configured for determining the physical location of the tracking assembly relative to the boundary information. Pegg teaches the 
Regarding claim 19, Anderton (modified by Pegg) discloses all of the claimed subject matter as set forth above in the rejection of claim 18, but does not disclose a touch screen display included in the portable computer device. Pegg further teaches the use of a touch screen display included in a portable computer device 406 (p. 86). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a touch screen display included in the portable computer device to the system of Anderton as taught by Pegg for the purpose of effectively controlling the boundary information. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderton and Pegg as applied to claim 18 above, and further in view of Dutcher (US 2014/0311421).
Regarding claim 20, Anderton (modified by Pegg) discloses all of the claimed subject matter as set forth above in the rejection of claim 18, but does not disclose instruction for receiving the boundary information from position of the portable computer device as the portable computer device travels around a physical area. Dutcher teaches the use of instruction for receiving a boundary information from position of a portable computer device as the portable computer device travels around a physical area (figure 6, p. 96). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate instruction for receiving the boundary information from position of the portable computer device as the portable computer device travels around a physical area to the system of Anderton (modified by Pegg) as taught by Dutcher for the purpose of effectively receiving the boundary information.

Allowable Subject Matter
Claims 10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Price discloses methods for determining and saving location information comprising wireless remote device 102 and mobile computing device 104. 
Gotts discloses an invisible radio frequency leash system comprises a tracking device 20 and a controller 60. 
Andreae discloses systems for pet insurance comprising a tracking device 410 and a controller 110. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
June 19, 2021